DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (Claims 1-13) in the reply filed on 03/07/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of each of the designated inventions is sufficiently related that a thorough search for the subject matter of each of the designated inventions would encompass a search for the subject matter of the remaining designated inventions.  This is not found persuasive because the claims comprising Invention I (Claims 1-13) do not recite the claimed motor, guides, racks, or gears of Invention II (Claims 14-19). Similarly the claims comprising Invention I (Claims 1-13) do not recite the claimed motor, guides, racks, or gears of Invention II (Claims 14-19). Furthermore, the claims comprising Invention I (Claims 1-13) and Invention II (Claims 14-19) do not recite the claimed display provided on an outer surface of the case to display detections by the first, second, and third sensors and to display an operation status of Invention III (Claims 20-21). In summary Invention I does not recite all of the limitations of Invention II or of Invention III. Invention II does not recite all of the limitations of Invention I or of Invention III. And, Invention III does not recite all of the limitations of Invention I or of Invention II. Therefore, the subject matter of each of the designated inventions is NOT sufficiently related that a thorough search for the subject matter of each of the designated inventions would encompass a search for the subject matter of the remaining designated inventions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over BUERCHER (DE9313542U1) in view of Scalf (US 2020/0191410 A1).
Regarding Claims 1 and 8, BUERCHER discloses a kitchen hood, comprising: a fan to suction air (see 35; see also para. 0032: “the haze-laden air leaves the haze extraction hood through an outlet opening 15, which opens into a ventilation duct, not shown, which contains a suction fan and in turn directs the haze-laden air to the outside.”); a first housing (7; see also annotated Fig. 8 below); a second housing (3) having an inlet of a predetermined shape and size through which suctioned air enters (see 9, 41), the second housing being configured to slide within the first housing (see Figs. 6 & 7); a suction grill to cover the inlet (see the area of the second housing 3 comprising inlet openings 9 which forms a suction grill); wherein the second housing (3) is moveable between a first position to expose a side of the suction grill (see e.g. Fig. 6) and a second position to fully cover the side of the suction grill (see e.g. Fig. 7), wherein a bottom of the second housing (3) automatically extends toward an object (e.g. the cooktop surface or a cooking vessel placed thereon); wherein the second housing overlaps a cooktop surface (see 11), and the first housing has a width in a left-right direction that is less than or equal to a width of the cooktop surface (see Fig. 8).

    PNG
    media_image1.png
    831
    733
    media_image1.png
    Greyscale

BUERCHER does not disclose a first sensor configured to detect a height of an object, wherein the second housing is moveable between a first position to expose a side of the suction grill and a second position to fully cover the side of the suction grill, wherein a bottom 
Scalf teaches a kitchen hood comprising: a first sensor (130) configured to detect a height of an object, wherein the second housing (105) is moveable between a first position and a second position, wherein a bottom of the second housing automatically extends toward an object based on a height of the object detected by the first sensor and based on the second housing sliding out of the first housing to a third position, which is between the first and second positions (see para. 0005: “In some embodiments, the repositionable vent arm further includes a distance sensor coupled to the controller and configured to sense a distance to an object disposed on the first cooking element, where the controller is configured to reposition the repositionable vent arm in response to a signal from the distance sensor.”; see also para. 0043: “In some embodiments, the repositionable vent arm 105 may include an ultrasonic or other distance sensor that may be capable of detecting a distance to a pot, pan, skillet, or the like on a cooking element 16. For example, the ultrasonic sensor 130 may utilize a transducer to send a pulse and to receive the echo; the sensor 130 and/or the controller may then determine a distance to a target (in this case a pot, pan, skillet, or the like) by measuring time lapses between the sending and receiving of the ultrasonic pulse. Through use of a controller, described in detail with respect to FIG. 4, the repositionable vent arm 105 may be repositioned in response to a signal from the ultrasonic sensor. For example, the ultrasonic sensor 130 may be used to reposition the repositionable vent arm 105 within a predetermined distance (e.g. 3 inches, 6 inches, etc.) from the detected object (e.g. pot, pan, etc.). The use of an ultrasonic 

    PNG
    media_image2.png
    910
    609
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify BUERCHER to further comprise a first sensor configured to detect a height of an object, wherein the second housing is moveable between a first position to expose a side of the suction grill and a second position to fully cover the side of the suction grill, wherein a bottom of the second housing automatically extends toward an object based on a height of the object detected by the first sensor and based on the second housing sliding out of the first housing to a third position, which is between the first and second positions as taught and/or suggested by Scalf, since providing the repositionable vent arm with an ultrasonic or other distance sensor that is capable of detecting a distance to a pot, pan, skillet, or the like on a cooking element would provide a means to optimally position said second housing (see Scalf, para. 0043).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over BUERCHER in view of Scalf as applied to claim 1 above, and further in view of ATAG KITCHEN GROUP (DE 29919452 U1).
Regarding Claim 3, BUERCHER in view of Scalf discloses the limitations of the parent claim but does not disclose further comprising a light provided on a bottom of the second housing and a second sensor configured to detect an object approaching the second sensor, wherein the light is operated based on a detection by the second sensor.
ATAG KITCHEN GROUP teaches a kitchen hood comprising: a light (4) provided on a bottom of a second housing (2) and a sensor (6) configured to detect an object approaching the second sensor, wherein the light is operated based on a detection by the second sensor (see paragraph 0032: “a motion sensor indicated by 6 switches on the lighting 4 and/or the fan 3, 
    PNG
    media_image3.png
    385
    877
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify BUERCHER in view of Scalf to further comprise a light provided on a bottom of the second housing and a second sensor configured to detect an object approaching the second sensor, wherein the light is operated based on a detection by the second sensor as taught and/or suggested by ATAG KITCHEN GROUP, since such a modification would provide a means to automatically activate a light or a fan of a kitchen hood based on a user’s presence thereby providing easier activation when compared to manual activation.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over BUERCHER in view of Scalf as applied to claim 1 above, and further in view of Wimböck (US 5,342,422).
Regarding Claims 5-6, BUERCHER in view of Scalf does not disclose wherein the suction grill has an inner grill and an outer grill, the inner and outer grills being staggered with each other; wherein at least one of the inner grill or the outer grill of the suction grill includes a plurality of slats.
Wimböck teaches a suction grill particularly used in kitchens in order to separate fat particles out of the exhaust air, wherein the suction grill has an inner grill (formed by a plurality of slats 1) and an outer grill (formed by a plurality of slats 2), the inner and outer grills being staggered with each other (see Figs. 1 & 2); wherein at least one of the inner grill or the outer grill of the suction grill includes a plurality of slats (see again 1 or 2).

    PNG
    media_image4.png
    800
    534
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify BUERCHER in view of Scalf wherein the suction grill has an inner grill and an outer grill, the inner and outer grills being staggered with each other; wherein at least one of the inner grill or the outer grill of the suction grill includes a plurality of slats as taught and/or suggested by Wimböck, since both BUERCHER and Wimböck teach a suction grill, it would have been obvious to one skilled in the art to substitute one suction grill for the other to achieve the predictable result of separating particles, in particular oil or fat particles, out of an airstream flowing through the grill.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over BUERCHER in view of Scalf as applied to claim 1 above, and further in view of Fernandez (DE 102012016630 A1).
Regading Claim 9, BUERCHER in view of Scalf discloses the limitations of the parent claim but does not disclose wherein a rear of the first housing includes hooks configured to hook onto a wall bracket.
Fernandez teaches a kitchen hood wherein a rear of the first housing (20) includes hooks (18) configured to hook onto a wall bracket (5).

    PNG
    media_image5.png
    483
    1043
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify BUERCHER in view of Scalf to further comprise wherein a rear of the first housing includes hooks configured to hook onto a wall bracket as taught and/or suggested by Fernandez, since such a modification would provide a means to removably support said kitchen hood on a supporting wall thereby providing easy mounting and/or dismounting of said kitchen hood for installation, maintenance, repairs, or replacement purposes.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over BUERCHER in view of Scalf as applied to claim 1 above, and further in view of LIU (EP 3421891 A1).
Regarding Claim 10, BUERCHER in view of Scalf discloses the limitations of the parent claim but does not disclose further comprising a fan housing in which the fan is provided, and an outlet formed in a top or a rear of the first housing, wherein the fan housing is coupled to the top of the first housing such that an outtake of the fan aligns with the outlet.
LIU teaches a kitchen hood comprising a fan housing (11/16) in which the fan is provided, and an outlet (106) formed in a top or a rear of the first housing (10), wherein the fan housing is coupled to the top of the first housing such that an outtake of the fan aligns with the outlet (see Figs. 1 & 2).

    PNG
    media_image6.png
    539
    804
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify BUERCHER in view of Scalf to further comprise a fan housing in which the fan is provided, and an outlet formed in a top or a rear of the first housing, wherein the fan housing is coupled to the top of the first housing such that an outtake of the fan aligns with the outlet as taught and/or suggested by LIU, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over BUERCHER in view of Scalf as applied to claim 1 above, and further in view of Hu (CN 108278645 A).
Regarding Claim 10, BUERCHER in view of Scalf discloses the limitations of the parent claim but does not disclose further comprising a steam cleaning assembly including a container to store liquid, a steam generator to convert the stored liquid, and a distributor to dispense the steam, wherein an operation of the steam cleaning assembly is based on at least one of a detection by the first sensor, a passage of time, or a manual command; wherein the second housing further includes a condensate collector configured to collect condensate during the operation of the steam cleaning assembly and guide the collected condensate back to the container.
Hu teaches a kitchen hood comprising a steam cleaning assembly including a container (1) to store liquid, a steam generator (62) to convert the stored liquid, and a distributor (7) to dispense the steam, wherein an operation of the steam cleaning assembly is based on at least one of a detection by the first sensor, a passage of time, or a manual command (Hu teaches an automated operation, see the Abstract: “making the degree of automation of the cleaning system”); wherein the second housing further includes a condensate collector (9; see Figs. 1 & 2) configured to collect condensate during the operation of the steam cleaning assembly and guide the collected condensate back to the container (1).

    PNG
    media_image7.png
    489
    1162
    media_image7.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify BUERCHER in view of Scalf to further comprise a steam cleaning assembly including a container to store liquid, a steam generator to convert the stored liquid, and a distributor to dispense the steam, wherein an operation of the steam cleaning assembly is based on at least one of a detection by the first sensor, a passage of time, or a manual command; wherein the second housing further includes a condensate collector configured to collect condensate during the operation of the steam cleaning assembly and guide the collected condensate back to the container as taught and/or suggested by Hu, since such a modification would provide a means to clean the kitchen hood periodically thereby ensuring optimum operability by preventing a buildup of oil and other contaminants on the interior surfaces of said kitchen hood.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over BUERCHER in view of Scalf as applied to claim 1 above, and further in view of Siegel (US 9677772 B2).
Regarding Claim 13, BUERCHER in view of Scalf discloses the limitations of the parent claim but does not disclose f further comprising a third sensor, wherein an operation of the fan is based on a detection of at least one of oil, dust, smoke, or odor by the third sensor.
Siegel teaches a kitchen hood comprising: further comprising a third sensor (26 or 42), wherein an operation of the fan (20) is based on a detection of at least one of oil, dust, smoke, or odor by the third sensor (“The air quality sensor 26 is capable of detecting the presence of smoke, carbon monoxide and other organic compounds and it provides an output signal that is proportional to the amount of smoke and/or pollution in the air.”; see also col. 8, lines 9-11: “The fan 20 is driven by the fan control module 24, which contains a temperature sensor 22 and an air quality sensor 26 in Auto mode.”).

    PNG
    media_image8.png
    430
    1104
    media_image8.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify BUERCHER in view of Scalf to further comprise: a second sensor configured to sense at least one of smoke, dust, oil, or odors; and a user interface configured to indicate detections by the second sensor, wherein the fan is operated based on a detection by the second sensor as taught and/or suggested by Siegel, since such a .
Allowable Subject Matter
Claims 2, 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image9.png
    812
    549
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    729
    1079
    media_image10.png
    Greyscale


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799